1                                                                   JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11   ALEX GORIN,                                ) Case No.: CV 18-3729-DMG (SKx)
                                                )
12                            Plaintiff,        )
                                                ) JUDGMENT
13               v.                             )
                                                )
14                                              )
     HARTFORD LIFE INSURANCE                    )
15   COMPANY,                                   )
                                                )
16                                              )
                                                )
17                            Defendant.        )
                                                )
18                                              )
19
20         The Court having granted Defendant Hartford Life Insurance Company’s Motion to
21   Dismiss by order dated May 28, 2019 [Doc. # 43],
22         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
23   of Defendant and against Plaintiff Alex Gorin.
24
25   DATED: May 28, 2019
26                                                            DOLLY M. GEE
27                                                    UNITED STATES DISTRICT JUDGE

28



                                                -1-
